Title: From Thomas Jefferson to John Dobson, 4 December 1791
From: Jefferson, Thomas
To: Dobson, John



Sir
Philadelphia Dec. 4. 1791

The credit which I was obliged to give on the sale of my tobo. of the year 1790. having put it out of my power to make any payment from that resource till now, I have reserved till now also the taking a review of our affairs. The assignment to yourself of my bond to Farrell & Jones for £500. sterl. principal and int. payable July 19. 1791. has added that demand to the former one you had against me as assee. of my bill of exchange from Tabb for £300 sterl. equal to £375. currency for current money furnished when the legal exchange was 25. per cent, and not 33⅓ to which it has been since changed. I presume that no alteration of the denomination of money subsequent to a contract, is to affect that contract, and consequently that this is to be considered originally as a debt of £375. currency. I have no exact statement of the paiments made on this bill. I conjecture only that there is still upwards of £100. due on it; and on the bill and bond together with interest, upwards of £700 currency: for paiment whereof the following is the only provision I can make at this moment.
1. An order now inclosed on Mr. James Wilson for the balance still in his hands.
2. An order on Mr. Pope for the balance which will be in his hands of the money in suit against Woodson & Lewis, after a particular deduction made. In these orders I have named the balance in general terms, without specifying particular sums, which could not be done but on a final settlement. The balances however are known to be very nearly as estimated below.
3. I now remit 650. Dollars equal to £195. currency, recieved here for my tobo. of 1790.
4. I shall remit you 150. Dollars equal to £45. more on the arrival of the last part of my tobo. of the same year, expected by the first vessel from Richmond to this port.
5. According to the estimate of my crop of tobacco of this year’s growth (1791.) I can appropriate about £200. worth of that to your debt as soon as it can be converted into money. These sums taken together will be nearly as follows.
 



        
         £


1. Wilson’s balance
        about
26–16–3


2. Pope’s order with interest till recovered
        about
        110– 0–0


3. The Present remittance from tobo. of 1790.
        
        195– 0–0


4. Remittance from do. to be made on arrival of tobo.
        
        45– 0–0


5. Paiment to be made from tobo. of 1791.
        
        200– 0–0


        
Total will be about
576–16–3


which will leave a balance due to you of perhaps £200, for which I cannot at this moment make specific provision, nor say with certainty that it can be paid before the produce of the ensuing year can be converted into money. One possibility only occurred, and I left orders to avail you of it, to wit. I have directed about 40 slaves to be sold on a certain credit, but allowing a proper discount for ready money. Of any ready money which may be received I have desired Colo. Lewis to £70. in the first place for another purpose, and your balance out of the rest, if so much should be received. Nothing further than this is in my immediate power.
I am sorry to see from a letter of yours to Colo. Lewis that you are about to
